443 F.2d 1182
Marilyn Marie MONTHEILH et al., Plaintiffs-Appellants,v.ST. LANDRY PARISH SCHOOL BOARD et al., Defendants-Appellees,United States of America, Amicus Curiae.
No. 30315.
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

Marion Overton White, Opelousas, La., Jack Greenberg, Margarett Ford, Norman J. Chachkin, New York City, A. P. Tureaud, New Orleans, La., Jerris Leonard, Asst. Atty. Gen., Civil Rights Div., Dept. of Justice, washington, D.C., for appellants.
Frank Voelker, Jr., Lake Providence, La., Harry Kron, Jr., Thibodaux, La., J. Y. Fontenot, Dist. Atty., Opelousas, La., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

ORDER
BY THE COURT:

1
The judgment of the district court as it relates to student assignment is vacated and the cause is remanded with direction that the district court require the school board forthwith to constitute and implement a student assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971), insofar as they relate to the issues presented in this case.


2
The district court shall require the school boards to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 433 F.2d 611, 618-619 (5th Cir. 1970).


3
Vacated and remanded with direction.